The record purports to contain 252 typewritten pages of the evidence taken on the trial of the cause, together with a motion for a new trial, together with instructions of the court to the jury; but as the errors complained of grow out of the evidence and instructions, and the same are not brought into the record by bill of exceptions, and as there is no error apparent upon the face of the record, there is nothing before us for review. Lemay v. Johnson, 35 Ark. 225; Casteel v.Casteel, 38 Ark. 477; Carpenter v. Ellenbrook, 58 Ark. 134, 23 S.W. 792.
The proper practice prevailing in that jurisdiction at the time *Page 884 
this appeal was sought to be perfected was that, in equity cases, all papers properly filed in the cause become, on appeal, parts of the record to be included in the transcript; but oral evidence adduced on a trial to a jury of issues of fact out of chancery were required to be brought up on appeal by bill of exceptions, or might be taken down in writing in open court and by proper order filed with the papers. Nothing of this kind, however, appears to have been done in this case, except that on July 3, 1907, appellants filed with the clerk of the trial court the "purported" evidence and "the instructions of the court" in the case; but, as it appears, without the necessary order of the court, the appeal is dismissed.Ashley v. Stoddard, Jr.,   Co., 26 Ark. 653; Town of Ft. Smithv. Gantis, 35 Ark. 438; Smith v. Hollis, 46 Ark. 17.
All the Justices concur.